Name: 96/349/EC: Commission Decision of 24 May 1996 approving the plan relating to the examination for residues submitted by Finland (Only the Finnish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  agricultural policy;  animal product;  Europe;  deterioration of the environment
 Date Published: 1996-06-06

 Avis juridique important|31996D034996/349/EC: Commission Decision of 24 May 1996 approving the plan relating to the examination for residues submitted by Finland (Only the Finnish text is authentic) (Text with EEA relevance) Official Journal L 135 , 06/06/1996 P. 0031 - 0031COMMISSION DECISION of 24 May 1996 approving the plan relating to the examination for residues submitted by Finland (Only the Finnish text is authentic) (Text with EEA relevance) (96/349/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning examination of animals and fresh meat for the presence of residues (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 4 thereof,Whereas, by document of 17 April 1996 Finland sent the Commission a plan setting out the national measures taken on the examination for residues of the substances referred to in Annex I to Directive 86/469/EEC;Whereas examination of this plan has shown that it conforms to the provisions laid down in Directive 86/469/EEC, and in particular Article 4 (1) thereof;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The plan relating to the examination for residues of the substances referred to in Annex I to Directive 86/469/EEC submitted by Finland is hereby approved.Article 2 Finland shall adopt the necessary laws, regulations and administrative provisions for the implementation of the plan referred to in Article 1.Article 3 This Decision shall apply to the Republic of Finland.Done at Brussels, 24 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 275, 26. 9. 1986, p. 36.